Determination of the New York State Liquor Authority is unanimously annulled on the law and the suspension order is vacated, without costs. There was no substantial evidence of a violation of subdivision 1 of section 65 of the Alcoholic Beverage Control Law. Under the admittedly crowded conditions at the premises, the proof of the alleged sale or delivery to a minor and the proof of the contents of the glass as an alcoholic beverage were too speculative to sustain a charge of violation of the statute. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.